Citation Nr: 0943950	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  09-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood, claimed as secondary 
to service-connected tinnitus, hearing loss, and residuals of 
a shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to 
July 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO denied 
service connection for adjustment disorder with mixed anxiety 
and depressed mood.  In December 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in January 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2009.

In October 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has a current diagnosis of 
adjustment disorder and has previously been granted service 
connection for hearing loss, tinnitus, and residuals of a 
shell fragment wound, the most probative medical opinion on 
the question of whether there exists a medical nexus between 
the Veteran's current adjustment disorder and his service-
connected disabilities weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, claimed as secondary to service connected tinnitus, 
hearing loss, and residuals of a shrapnel wound, are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a psychiatric disorder secondary to a service 
connected disorder, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2006 letter.  

Post rating, a May 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the May 2008 letter, and 
opportunity for the Veteran to respond, the January 2009 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
records, VA treatment records, and the report of a 
November 2006 VA examination.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310.    See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Veteran contends that his adjustment 
disorder is secondary to his service-connected tinnitus, 
hearing loss, and residuals of a shrapnel wound.  However, 
after a full review of the record, the Board finds that the 
claim must be denied on the basis of medical nexus.

In October 2004, the Veteran complained to a VA psychiatrist 
of anxiety and depression.  He said that he had four 
operations and six different hearing aids to try and correct 
some of his hearing problems, but the ringing in his ears 
continued.  He stated he avoided going to group functions.  
After interviewing the Veteran, the psychiatrist provided a 
diagnosis of adjustment disorder with anxiety and depression.

In September 2006, the same VA psychiatrist commented, "We 
have had some debate over whether his psychiatric problems 
are due to service-connected disability and I think there is 
no doubt that they are because the problems with sleep and 
the problems that he has with anxiety and depression seem 
secondary to the constant ringing in his ears.  So he should 
receive his medicines without co-pay."

In November 2006, the Veteran reported that ringing in his 
ears had caused much frustration and anxiety in his daily 
life.  He remarked that the constant ringing in his ears had 
caused more anxiety over time.  He said that he did not sleep 
well at night which caused increased anxiety.  He was 
frustrated to feel left out of most conversations due to his 
hearing problems.

Also in November 2006, the Veteran told a VA examiner that he 
had a depressed mood, anxiety, worried, was irritable, had 
difficulty concentrating, had a decline in memory, felt 
fatigued, and had sleeping problems.  The examiner commented 
that the Veteran would not meet the diagnostic criteria for 
posttraumatic stress disorder based on his reported symptoms.  
It was noted that the Veteran's mood was slightly depressed 
but predominantly anxious.  The Veteran scored 20/30 on the 
Geriatric Depression Scale, which suggested severe 
depression.  The examiner opined that the score was likely an 
over-reporting of symptoms, as the Veteran's presentation, 
self-report, and medical records were not consistent with 
that level of depression.  A diagnosis of adjustment disorder 
with mixed anxiety and depressed mood was given.  The 
examiner further opined that the Veteran experienced mild 
symptoms of anxiety and depression due predominantly to a 
variety of concerns which were unrelated to his military 
experiences.  He further stated that the Veteran's symptoms 
of adjustment disorder were not caused by, aggravated by, or 
a result of his service-connected hearing loss, tinnitus, or 
scars.  He continued by stating that there was no scientific 
evidence or research to indicate a causal relationship 
between those health conditions and anxiety or depression.

In the  December 2007 NOD, the Veteran stated that his 
anxiety condition was not the result of concern over the 
welfare of family members, mild financial stress, and 
concerns about aging.  He remarked that those concerns were 
common and felt by most people.  He stated that the ringing 
in his ears was most definitely the cause of his anxiety and 
tension.  He said that he was especially frustrated when he 
was in the presence of more than one person.  He said that 
the difficulty with his loss of hearing and the loud ringing 
in his ears was what frustrated him and caused him to be 
extremely anxious-not the common concerns of everyday life 
in the world.

In the Veteran's VA form 9, filed  in March 2009, he 
emphasized that the ringing in his ears was most definitely 
the cause of his anxiety and tension.

As indicated above, the Veteran claims that his presently-
diagnosed adjustment disorder was caused by his service-
connected disabilities..  The Board observes that the medical 
evidence of record contains two contrasting opinions 
regarding the cause of the Veteran's adjustment disorder.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, a VA psychiatrist who examined the Veteran in  
September 2006 noted that, while there was some debate over 
whether the Veteran's psychiatric problems were due to his 
service-connected disabilities, the examiner expressed that 
he had  no doubt that there was such a relationship, as the 
problems that the Veteran had with anxiety and depression 
"seemed" secondary to the constant ringing in his ears.  
However, in one respect, the opinion is merely speculative, 
and, such an opinion does not provide persuasive support for 
a claim.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a medical nexus).  Even if the examiner's ultimate conclusion 
is deemed fairly definitive, the probative value of the 
opinion is diminished by the fact that it is not supported by 
any stated medical or scientific l rationale.  It also 
unclear the extent of the Veteran's medical history 
considered by the examiner; which remarks concerning the 
Veteran's immediate medical history were included, there was 
no discussion of the Veteran's extended medical history.  The 
Board also points out that the examiner's comments were 
limited to tinnitus; no other service-connected disability 
was discussed.  

By contrast, the November 2006 VA examiner included extensive 
remarks concerning the Veteran's pertinent history.  This 
examiner commented on specific events from the Veteran's 
military history, medical history, and prior VA treatment.  
In addition to his own observations, he included the results 
of a diagnostic test he administered.  In remarking that  
there was no scientific evidence or research to indicate a 
causal relationship between the Veteran's health conditions 
and anxiety or depression, the examiner rendered an 
essentially negative opinion.  

As the November 2006 VA examiner provided more extensive 
reasons and bases for his opinion, the Board finds the 
November 2006 opinion to be more probative than the 
September 2006 opinion  on the question of medical nexus 
between the presently diagnosed adjustment disorder and the 
Veteran's service connected disabilities.  Thus, the most 
probative medical opinion on the nexus question weighs 
against the claim.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, this claim turns on the medical matter of 
whether there exists a relationship between the adjustment 
disorder which service connection is sought and either 
service or service-connected disability (a medical nexus), a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on the medical matter on which this 
claim turns.   See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for adjustment disorder secondary to 
service-connected tinnitus, hearing loss, and residuals of 
shrapnel wound must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for adjustment disorder with mixed anxiety 
and depressed mood, claimed as secondary to service-connected 
tinnitus, hearing loss, and residuals of shrapnel wound, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


